 

So SS HN NH NH FP WD NY &

WN dO bw BH KO KO KO KN KN HR HF Re = ES ee = Se
oOo s4NI HD On fF WD NY K& CO CO FH AD OA FB WO YHOO KH CO

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 1 of 36

esgerited to the Court by the foreman of the
Grand Jury in open Court, in the presence of
ite Grand Jury and FILED in the U.S.
DISTRICT COURT at Seattle, Washington.

Det 2

WILLIAM. MeCOOL, Clerk
By Deputy

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
. AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,

Vv

DENYS IARMAK,
aka “Denys Olegovich Iarmak,”
aka “Denys Yarmak,”
aka “Denis Jarmak,”
aka “GakTus,”
aka “denis.jarmak,”

Defendant.

 

 

_ The Grand Jury charges that:

sCR19-2577 LA)

INDICTMENT

DEFINITIONS
1. IP Address: An Internet Protocol address (or simply “IP address”) is a

unique numeric address used by devices, such as computers, on the Internet. Every

device attached to the Internet must be assigned an IP address so that Internet traffic sent

from and directed to that device may be directed properly from its source to its

destination. Most Internet service providers control a range of IP addresses.

Indictment / United States v. larmak - 1

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON.98101
(206) 553-7970
 

Co SF SIN DH OH FP WD NH eH

bo NO Kho Bo bo bo bo ie) We) — — —_ — — pont — — —
oOo nN HN A FSP W NY KY FO DO Ben DN BP WY NH KS CO

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 2 of 36

2. Server: A server is a computer that provides services for other computers
connected to it via a network or the Internet. The computers that use the server’s services
are sometimes called “clients.” Servers can be physically located anywhere with a
network connection that may be reached by the clients; for example, it is not uncommon
for a server to be located hundreds (or even thousands) of miles away from the client
computers. A server may be either a physical or virtual machine. A physical server is a
piece of computer hardware configured as a server with its own power source, central
processing unit/s and associated software. A virtual server is typically one of many |
servers that operate on a single physical server. Each virtual server shares the hardware
resources of the physical server but the data residing on each virtual server is segregated
from the data on other virtual servers that reside on the same physical machine.

3. Malware: Malware is malicious computer code running on a computer.
Relative to the owner/authorized user of that computer, malware is computer code that is
running on the system that is unauthorized and present on the system without the user’s
consent. Malware can be designed to do a variety of things, including logging every
keystroke on a computer, stealing financial information or “user credentials” (passwords
or usernames), or commanding that computer to become part of a network of “robot” or
“bot” computers known as.a “botnet.” In addition, malware can be used to transmit data
from the infected computer to another destination on the Internet, as identified by an IP
address. Often times, these destination IP addresses are computers controlled by
cybercriminals. |

4. The Carbanak malware: “Carbanak” is the name given by computer
security researchers to a particular malicious software (malware) program. Carbanak has
been used to remotely access computers without authorization. The Carbanak malware
allows an attacker to spy on another person’s computer and remotely control the
computer. Carbanak can record videos of the victim’s computer screen and send the

recordings back to the attacker. It can also let the attacker use the victim computer to

Indictment / United States v. larmak - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oOo Fe ND nH FP WY YO =

NO NO NO HPO NHN HN NHN ND NHN HH Fe ee Re ee eS es em
oN KN UO SP WY NY KS CO UO Oe nA HD nH BP WW YN KH OC

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 3 of 36

attack other computers, and to steal files from the victim computer, and install other
malware. All of this can be done without the legitimate user’s knowledge or permission.

5, Bot: A “bot” computer is a computer that has been infected with some kind
of malicious software or code and is thereafter subject to control by someone other than
the true owner. The true owner of the infected computer usually remains able to use the
computer as he did before it was infected, although speed or performance may be
compromised. |

6. Botnet: A “botnet” is a network of compromised computers known as
“bots” that are under the control of a cybercriminal or “bot herder.” The bots are
harnessed by the bot herder through the surreptitious installation of malware that provides
the bot herder with remote access to, and control of, the compromised computers. A
botnet may be used en masse, in a coordinated fashion, to deliver a variety of Internet-
based attacks, including DDoS attacks, brute force password attacks, the transmission of
spam emails, the transmission of phishing emails, and hosting communication networks
for cybercriminals (e.g., acting as a proxy server for email communications).

7. Phishing: Phishing is a criminal scheme in which the perpetrators use
mass email messages and/or fake websites to trick people into providing information such
as network credentials (e.g., usernames and passwords) that may later be used to gain
access to a victim’s systems. Phishing schemes often utilize social engineering
techniques similar to traditional con-artist techniques in order to trick victims into
believing they are providing their information to a trusted vendor, customer, or other
acquaintance. Phishing emails are also often used to trick a victim into clicking on
documents or links that contain malicious software that will compromise the victim’s
computer system.

8. Spear Phishing: Spear phishing is a targeted form of phishing directed
towards a specific individual, organization or business. Although often intended to steal
data for malicious purposes, cybercriminals may also use spear phishing schemes to

install malware on a targeted user’s computer.

Indictment / United States v. larmak - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
So Oo aI HD OH BP W NYO. =

NO peo WN NO NH NO HN HN KROQ Re RR oe
So rN HD nA FP WYN KF OD BO FC HT DB WN BP W PO KK CO

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 4 of 36

9. Social Engineering: Social engineering is a skill developed over time by
people who seek to acquire protected information through manipulation of social
relationships. People who are skilled in social engineering can convince key individuals
to divulge protected information or access credentials that the social engineer deems
valuable to the achievement of his or her aims.

10.  Pen-Testing: Penetration testing, or pen-testing, is the practice of testing a
computer system, network or computer application to find vulnerabilities that an attacker

may exploit.

COUNT 1
(Conspiracy to Commit Wire and Bank Fraud)
I. OFFENSE

11. The allegations set forth in Paragraphs 1 through 10 and 21 through 25 of
this Indictment are re-alleged and incorporated as if fully set forth herein.

12. Beginning at a time unknown, but no later than September 2015, and
continuing through on or after December 12, 2019, at Seattle, within the Western District
of Washington, and elsewhere, the defendant, DENYS IARMAK, and others known and
unknown to the Grand Jury, did knowingly and willfully combine, conspire, confederate

|| and agree together to commit offenses against the United States, to wit:

a. to knowingly and willfully devise and execute and attempt to
execute, a scheme and artifice to defraud, and for obtaining money and property by
means of materially false and fraudulent pretenses, representations, and promises; and in
executing and attempting to execute this scheme and artifice, to knowingly cause to be
transmitted in interstate and foreign commerce, by means of wire communication, certain
signs, signals and sounds as further described below, in violation of Title 18, United
States Code, Section 1343; |

b. to knowingly and willfully devise and execute and attempt to

execute, a scheme and artifice to defraud financial institutions, as defined by Title 18,

Indictment / United States v. larmak - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

So fF SID ” BB W HO &

NO BR NO HN DO NY HN KN NYO ee Se Se Ba Se = ee me ee
oN DN AW SF WD NY KH OD OC GH HDHD A FB WH HY KF OC

 

 

 

Case 2:19-cr-00257-RSM Document 5 Filed 12/12/19 Page 5 of 36

United States Code, Section 20, and to obtain moneys, funds, and credits under the
custody and control of the financial institutions by means of materially false and
fraudulent pretenses, representations, and promises, in violation of Title 18, United States
Code, Section 1344(1) and (2).

Il. OBJECTIVES OF THE CONSPIRACY

13. The defendant, and others known and unknown to the Grand Jury, were
part of a financially motivated cybercriminal conspiracy known variously as FIN7, the
Carbanak Group, and the Navigator Group (referred to herein as “FIN7”). FIN7 consists
of a group of criminal actors engaged in a sophisticated malware campaign targeting the
computer systems of businesses, primarily in the restaurant, gaming, and hospitality
industries, among others.

14. The objectives of the conspiracy included hacking into protected computer
networks using malicious software (hereinafter, “malware”) designed to provide the
conspirators with unauthorized access to, and control of, victim computer systems. The
objectives of the conspiracy further included conducting surveillance of victim computer
networks, and installing additional malware on victim computer networks for the
purposes of establishing persistence, and stealing money and property, including payment
card (e.g., credit and debit) track data, financial information, and proprietary and non-
public information. The objectives of the conspiracy further included using and selling
the stolen data and information for financial gain in a variety of ways, including, but not
limited to, using stolen payment card data to conduct fraudulent transactions across the
United States and in foreign countries.

III. MANNER AND MEANS OF THE CONSPIRACY
| 15. The manner and means used to accomplish the conspiracy included the
following: | |
a. FIN7 developed and employed various malware designed to
infiltrate, compromise, and gain control of the computer systems of victim companies

operating in the United States and elsewhere, including within the Western District of

“

Indictment / United States v. larmak - 5 UNITED STATES ATTORNEY
. 700-STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

eo Se SND A FR WO HO

NO NO NO NO NY HO NH YN KNOB —— wm ee me
oO nN DR A SP WY NY K& ODO CO BAI DA HB WH NO K OC

 

 

Case.2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 6 of 36

Washington. FIN7 established and operated an infrastructure of servers, located in
various countries, through which FIN7 members coordinated activity to further the
scheme. This infrastructure included, but was not limited to, the use of command and
control servers, accessed through custom botnet control panels, that communicated with
and controlled compromised computer systems of victim companies.

b. FIN7 created a front company doing business as Combi Security to
facilitate the malware scheme by seeking to make the scheme’s illegal conduct appear
legitimate. Combi Security purports to operate as a computer security pen-testing
company based in Moscow, Russia and Haifa, Israel. As part of advertisements and
public internet pages for Combi Security, FIN7 portrayed Combi Security as a legitimate
penetration testing enterprise that hired itself out to businesses for the purpose of testing
their computer security systems.

c. Under the guise of a legitimate computer security company, FIN7,
doing business as Combi Security, recruited individuals with computer programming
skills, falsely claiming that the prospective employees would be engaged in legitimate
pen-testing of client computer networks. In truth and in fact, the defendant and his FIN7
co-conspirators well knew Combi Security was a front company used to hire and deploy
hackers who were given tasks in furtherance of the FIN7 conspiracy.

d. FIN7 targeted victims in the Western District of Washington, and
elsewhere, using phishing techniques to distribute malware designed to gain unauthorized
access to, take control of, and exfiltrate data from the computer systems of various
businesses. FIN7 has targeted hundreds of victim companies and brands, including, but
not limited to, the following representative victims:

1. “Victim-1” referenced herein is the Emerald Queen Hotel and
Casino (EQC), a hotel and casino owned and operated by a federally recognized Native

American Tribe with locations in Pierce County, within the Western District of

Washington.

Indictment / United States v. larmak - 6 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
eo Se YN NHN OH HP WW HO

Bho No NO NO NO bo bo N No — — — —_ — — —_ poet —_
oOo aN wn BP WO NY KY DT BO DOAN HD NH BP WW HN & CO

 

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 7 of 36

il. “Victim-2” referenced herein is a public corporation
headquartered in Seattle, within the Western District of Washington, with operations
throughout the United States and elsewhere.

iii. “Victim-3” referenced herein is Chipotle Mexican Grill, a
U.S.-based restaurant chain with thousands of locations in the United States, including in
the Western District of Washington, and in Canada and multiple European countries.

iv. “Victim-4” referenced herein is a U.S.-based pizza parlor
chain with hundreds of locations predominantly in the Western United States, including
in the Western District of Washington.

V. “Victim-5” referenced herein is BECU, a U.S.-based
federally insured credit union headquartered in the Western District of Washington.

Vi. “Victim-6” referenced herein is Jason’s Deli, a U.S.-based
casual delicatessen restaurant chain with hundreds of locations in the United States.

vii.  ““Victim-7” referenced herein is an automotive retail and.
repair chain with hundreds of locations in the United States, including in the Western
District of Washington. - |

vill. “Victim-8” referenced herein is Red Robin Gourmet Burgers
and Brews (Red Robin), a U.S.-based casual dining restaurant chain, founded in the
Western District of Washington, with hundreds of locations in the United States,
including in the Western District of Washington.

Ix. “Victim-9” referenced herein is Sonic Drive-in (Sonic), a
U.S.-based drive-in fast-food chain with thousands of locations in the United States,
including in the Western District of Washington.

X. “Victim-10” referenced herein is Taco John’s, a U.S.-based
fast-food restaurant chain with hundreds of locations in the United States, including in the
Western District of Washington.

e. FIN7 typically initiated its attacks by delivering, directly and

through intermediaries, a phishing email with an attached malicious file, using wires in

Indictment / United States v. larmak - 7 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
CON DH FB WH

 

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 8 of 36

interstate and foreign commerce, to an employee of the targeted victim company. The
attached malicious file usually was a Microsoft Word (.doc or .docx), Google Docs, or
Rich Text File (.rtf) document with embedded malware. FIN7 used a variety of malware
delivery mechanisms in its phishing attachments including, but not limited to,
weaponized Microsoft Word macros, malicious Object Linking and Embedding (OLE)
objects, malicious visual basic scripts or JavaScript, and malicious embedded shortcut
files (LNK files). In some instances, the phishing email or attached file contained a link
to malware hosted on servers controlled by FIN7. The phishing email, through false
representations and pretenses, fraudulently induced the victim company employee to
open the attachment or click on the link to activate the malware. For example, when
targeting a hotel chain, the purported sender of the phishing email might falsely claim to
be interested in making a hotel reservation. By way of further example, when targeting a
restaurant chain, the purported sender of the phishing email might falsely claim to be
interested in placing a catering order or making a complaint about prior food service at
the restaurant.

f. In certain phishing attacks, FIN7, directly and through
intermediaries, sent phishing emails to personnel at victim companies who had unique
access to internal proprietary and non-public company information, including, but not
limited to, employees involved with making filings with the United States Securities and
Exchange Commission (“SEC”). These emails used an email address that spoofed an
email address associated with the SEC’s electronic filing system, and induced the
recipients to activate the malware contained in the emails’ attachments.

g. In many of the FIN7 attacks, a FIN7 member, or someone hired by
FIN7 specifically for such purpose, would also call the victim company, using wires in
interstate and foreign commerce, to legitimize the phishing email and convince the victim
company employee to open the attached document using social engineering techniques.
For example, when targeting a hotel chain or a restaurant chain, a conspirator would

make a follow-up call falsely claiming that the details of a reservation request, catering

Indictment / United States v. larmak - 8 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oOo Se ND On FP WD NYO

DO BO DN NN KN NO KN KN NO ie mst
on DN ON SP WY NY K§ COC CO FN DN BP WH NYO KK OC

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 9 of 36

order, or customer complaint could be found in the file attached to the previously
delivered email, to induce the employee at the victim company to read the phishing
email, open the attached file, and activate the malware.

h. If the recipient activated the phishing email attachment or clicked on
the link, the recipient would unwittingly activate the malware, and the computer on
which it was opened would become infected and connect to one or more command and
control servers controlled by FIN7 to report details of the newly infected computer and
download additional malware. The command and control infrastructure relied upon
various servers in multiple countries, including, but not limited to, the United States,
typically leased using false information, such as alias names and fictitious information.

1. FIN7 typically would install additional malware, including the
Carbanak malware, to connect to additional FIN7 command and control servers to
establish remote control of the victim computer.

j: Once a victim’s computer was compromised, FIN7 would
incorporate the compromised machine or “bot” into a botnet. .

k. FIN7 designed and used a custom botnet control panel to manage
and issue commands to the compromised machines.

I. Once a victim company’s computers were incorporated into the
FIN7 botnet and remotely controlled by FIN7’s malware, the group used this remote
control and access to, among other things, install and manage additional malware,
conduct surveillance, map and navigate the compromised computer network, compromise
additional computers, exfiltrate files, and send and receive data. For instance, FIN7 often
conducted surveillance on the victim’s computer network by, among other things,
capturing screen shots and videos of victim computer workstations that provided the
conspirators with additional information about the victim company computer network
and non-public credentials for both generic company accounts and for actual company

employees.

Indictment / United States v. larmak - 9 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101. -
(206) 553-7970
 

o S&S SND OH BP WW NO =

DN NO NYO KH HF KN BRO NO RR iw om om oe eee
oo nN DN OO PP WD NY -§ OD BO DBA KH NO BP WO NH KH CO

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 10 of 36

m. _ FIN7 used its access to the victim’s computer network and
information gleaned from surveillance of the victim’s computer systems to install
additional malware designed to target and extract particular information and property of
value, including payment card data and proprietary and non-public information. For
instance, FIN7 often utilized various “off-the-shelf” software and custom malware, and a
combination thereof, to extract and transfer data to a “loot” folder on one or more servers
controlled by FIN7.

n. FIN7 frequently targeted victim companies with customers who use
payment cards while making legitimate point-of-sale (POS) purchases, such as victim
companies in the restaurant, gaming, and hospitality industries. In those cases, FIN7
configured malware to extract, copy, and compile the payment card data, and then to
transmit the data from the victim computer systems to servers controlled by FIN7.

oO. For example, between approximately March 24, 2017, and April 18,
2017, FIN7 harvested payment card data from point-of-sale devices at certain Victim-3
restaurant locations, including dozens of locations in the Western District of Washington.

p. FIN7 stole millions of payment card numbers, many of which have
been offered for sale through vending sites, including, but not limited to, Joker’s Stash,
thereby attempting to generate millions of dollars of illicit profits.

q. The payment card data were offered for sale to allow purchasers to
falsely represent themselves as authorized users of the stolen payment cards and to use
the stolen payment card information to purchase goods and services in fraudulent
transactions throughout the United States and the world, resulting in millions of dollars in
losses to, and thereby affecting, merchants and banks, including financial institutions, as
defined in Title 18, United States Code, Section 20. For example, on or about March 10,
2017, stolen payment card data related to accounts held at Victim-5, a financial
institution headquartered in the Western District of Washington, compromised through
the computer network intrusion of a victim company, was used to make unauthorized

purchases at a merchant in Puyallup, Washington.

Indictment / United States v. larmak - 10 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oOo Oo SN HD WO FF WD NY

NBO bd KR KN DN DN NH RO HN wm amet
oOo SN HD A BS WY NY KH CO ODO FBnA DB AH BP WW NHN KK CO

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 11 of 36

r. FIN7 members employed various techniques to conceal their
identities, including simultaneously utilizing various leased servers that had been leased
using false subscriber information, in multiple countries.

S. FIN7 operated as a structured enterprise with a hierarchical
command structure under which dozens of members with diverse skillsets could
coordinate their malicious activity. Members of the scheme included, but were not
limited to:

1. Fedir Hladyr, a systems administrator who, among other
things, maintained servers and communication channels used by the organization. Fedir
Hladyr played a leading managerial role by delegating tasks and by providing instruction
to other members of the scheme.

il. Dmytro Fedorov, a high-level “pen-tester’’ who supervised
other hackers specifically tasked with breaching the security of victims’ computer
systems without the victims’ knowledge or consent.

iii. | Andrii Kolpakov, a high-level “pen-tester” who supervised
other hackers responsible for breaching the security of victims’ computer systems
without the victims’ knowledge or consent.

iv. DENYS IARMAK, a “pen-tester” who was tasked with
breaching the security of victims’ computer systems without the victims’ knowledge or
consent.

t. FIN7 members typically communicated with one another and others
through private communication channels to further their malicious activity. Among other
channels, FIN7 conspirators communicated using Jabber, an instant messaging service
that allows members to communicate across multiple platforms and that supports end-to-
end encryption.

u. For example, in Jabber communications with other FIN7 members,
Dmytro Fedorov, referenced using malware in connection with several specific victim

companies, discussed using the administrative control panels to receive data from

Indictment / United States v. larmak - 11 , UNITED STATES ATTORNEY
700. STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON-98101
(206) 553-7970
 

o eo SN DN OH eR WW HN wm

NO NO NO HNO HN HO NH HN NYO —=— Se eS se Se Se Se em ee
Oo nN HD OW FP WD NYO KH DBD OO CSC TD DB A BP W WH B&B OC

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 12 of 36

compromised computers, and identified several pen-testers working at his direction. By
way of further example, in a Jabber communication sent on or about October 26, 2017,
DENIS IARMAK provided Fedir Hladyr with internal system information that had been
stolen from a victim company, a U.S.-based restaurant chain.

V. FIN7 members often communicated through a private HipChat
server. HipChat is a group chat, instant messaging, and file-sharing program. FIN7
members used its HipChat server to collaborate on malware and victim business
intrusions, to interview potential recruits, and to upload and share exfiltrated data, such as
stolen payment card data. As a system administrator, Fedir Hladyr created HipChat user
accounts for FIN7 members that allowed them to access the server.

w. Fedir Hladyr also created and participated in multiple HipChat
“rooms” with other FIN7 members and participated in the uploading and organization of
stolen payment card data and malware. For example, on or about March 14, 2016, Fedir
Hladyr uploaded an archive that contained numerous data files created by malware
designed to steal data from point-of-sale systems that process payment cards. The files
contained payment card numbers stolen from a victim company that had publicly
reported a security breach that resulted in the compromise of tens of thousands of
payment cards. By way of further example, Fedir Hladyr also set up and used a HipChat
room titled “MyFile”, in which he was the only participant, and to which he uploaded
malware used by FIN7 and stolen payment card information.

Xx. FIN7 conspirators used numerous email accounts hosted by a variety
of providers in the United States and elsewhere, which they often registered using false
subscriber information.

y. FIN7 conspirators frequently used the project management software
JIRA, hosted on private virtual servers in various countries, to coordinate their malicious
activity and to manage the assorted network intrusions. JIRA is a project management
and issue-tracking program used by software development teams. FIN7 members

typically created a “project” on the virtual JIRA server and then associated “issues” with

Indictment / United States v. larmak - 12 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

o Oo tN DH A BP WO NO =

NB NO NO KN KH BL KH NHN RD wm me ele
oOo nN HD OH FSP WH NYO K CO DO DWBmnt DA NA BW NY KH CO

 

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 13 of 36

the project, each issue akin to an issue directory or folder, for a victim company, which
they used to collaborate and share details of the intrusion, to post victim company
intelligence, such as network mapping information, and to store and share exfiltrated
data.

Z. For example, on about September 7, 2016, Fedir Hladyr created an
“issue” for Victim-6, to which FIN7 conspirators including Andreii Kolpakov posted files
containing internal credentials for the victim company’s computer network.

aa. By way of further example, on multiple occasions in January 2017,
Dmytro Fedorov and another FIN7 member posted to the FIN7 “issue” created for

Victim-7, information about the victim company’s internal network and uploaded

|| exfiltrated data, including stolen employee credentials. Similarly, on or about April 5,

2017, Dmytro Fedorov created an “issue” for another victim company, Victim-9, and
uploaded stolen user credentials from the victim company. DENIS IARMAK had access
to approximately 25 JIRA issues on one FIN7 server, and approximately 20 JIRA issues
on another FIN7 server.

bb. — FIN7 conspirators knew that the scheme would involve the use of
wires in both interstate and foreign commerce to accomplish the objectives of the
scheme. For example, each defendant and his FIN7 co-conspirators knew that execution
of the scheme necessarily caused the transmission of wire communications between the
United States and one or more servers controlled by FIN7 located in foreign countries.

All in violation of Title 18, United States Code, Section 1349.

COUNTS 2 - 15
(Wire Fraud)
16. The allegations set forth in Paragraphs 1 through 15 of this Indictment are

re-alleged and incorporated as if fully set forth herein.

Indictment / United States v. Iarmak - 13 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

—

an) NO bo bo NO NO bo bo iw) hd —_ — — —_ peed — a —_ —
Oma DH OH FF WD NY KH COD OBO CB IT HDB nA BP WO NY KH CO]

Oo S&S IN WN nA BP WH Wb

 

 

Case. 2:19-cr-00257-RSM Document 5° Filed 12/12/19 Page 14 of 36

1. SCHEME AND ARTIFICE TO DEFRAUD

17. Beginning at a time unknown, but no later than September 2015, and
continuing through on or after December 12, 2019, at Seattle, within the Western District
of Washington, and elsewhere, the defendant, DENYS IARMAK, and others known and
unknown to the Grand Jury, devised and intended to devise a scheme and artifice to
defraud and to obtain money and property by means of materially false and fraudulent
pretenses, representations and promises.

18. | The essence of the scheme and artifice to defraud was to obtain
unauthorized access into, and control of, the computer networks of victims through deceit
and materially false and fraudulent pretenses and representations, through the installation
and use of malware designed to facilitate, among other things, the installation of
additional malware, the sending and receiving of data, and the surveillance of the
victims’ computer networks. The object of the scheme and artifice to defraud was to
steal money and property of value, including payment card data and proprietary and non-
public information, which was, and could have been, sold and used for financial gain.

Il. MANNER AND MEANS OF SCHEME TO DEFRAUD

19. The manner and means of the scheme and artifice to defraud are set forth in
Paragraph 15 of Count 1 of this Indictment. .

II. EXECUTION OF SCHEME TO DEFRAUD |

20. On or about the dates set forth below, within the Western District of
Washington, and elsewhere, the defendant, and others known and unknown to the Grand
Jury, having devised a scheme and artifice to defraud, and to obtain money and property
by means of materially false and fraudulent pretenses, representations, and promises, did
knowingly transmit and cause to be transmitted writings, signs, signals, pictures, and
sounds, for the purpose of executing such scheme, by means of wire communication in

interstate and foreign commerce, including the following transmissions:

Indictment / United States v. larmak - 14 - UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101 ~
(206) 553-7970
 

Co Fe TN DH On FP WH HO

BR bw NO NY BD DN KH KD DN w—R wm om ee SO
oo NIH nH FP WW NY KK DOD CO FH KD A FP WOW NY KF CO

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 15 of 36

 

Victim-1

 

Email from just_etravel@yahoo.com, |
which traveled through a server

 

 

 

 

 

 

 

 

 

 

 

 

located outside the State of
2 August 8, 2016 Pierce County Washington, to a Victim-1 employee,
located within the State of
Washington
Email from frankjohnson@revital-
travel.com, which traveled through a
Victim-1 server located outside the State of
3 August 8, 2016 Pierce County Washington, to a Victim-1 employee,
located within the State of
Washington
Electronic communication between a
Victim-1 server located outside the State of
4 August 8, 2016 Pierce Count Washington, and Victim-1’s computer
. y system, located within the State of
Washington
Email purporting to be from a
government account, which traveled
Victim-2 through a server located outside the
° February 21, 2017 Seattle State of Washington, to a Victim-2
| employee, located within the State of
Washington
Electronic communication between a
Victim-2 server located outside the State of
6 February 23, 2017 Seattle Washington, and Victim-2’s computer
system, located within the State of
Washington
oe Electronic communication between a
Victim-3 :
4120 196" St SW server, located outside the State of .
7 March 24, 2017 . ’) Washington, and Victim-3’s computer
Suite 150, was
Lynnwood system, located within the State of
Washington
Electronic communication between a
Victim-3 server, located outside the State of
8 _ March 25, 2017 1415 Broadway, | Washington, and Victim-3’s computer
Seattle system, located within the State of
Washington
Victim-3 Electronic communication between a
9 March 25, 2017 | 800 156 Ave NE, server, located outside the State of
Bellevue Washington, and Victim-3’s computer

 

 

 

Indictment / United States v. Iarmak - 15

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

So Se 41 HD WwW BR WW NH

Oo sa ND On FP W NY KH CO OO OHO HIN HD WA BB WD BBO FS CO

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 16 of 36

   

system, located within the State of _

 

 

 

Washington
Electronic communication between a
Victim-3 server, located outside the State of
10 March 25, 2017 | 4 Bellis Fair Pkwy, | Washington, and Victim-3’s computer
Bellingham system, located within the State of
Washington
Lo. Electronic communication between a
Victim-3 .
775 NW Gilman server, located outside the State of
11 March 25, 2017 . Washington, and Victim-3’s computer
Blvd, Suite A, as
Issaquah system, located within the State of
Washington
or Electronic communication between a
Victim-3

server, located outside the State of
Washington, and Victim-3’s computer
system, located within the State of

515 SE Everett

12
March 27, 2017 | vrai! Way, Suite B,

 

 

 

 

Everett Washington
oe Electronic communication between a
Victim-3 .
22704 SE Ath St server, located outside the State of
13> April 11, 2017 . > | Washington, and Victim-3’s computer
Suite 210, wa:
Sammamish system, located within the State of
Washington
Email from
oliver_palmer@yahoo.com, which
. Victim-4 traveled through a server located
14
April 11, 2017 Renton outside the State of Washington, to a
Victim-4 employee, located within the
State of Washington
Electronic communication between a
Victim-5 merchant, located within the State of
15 March 10, 2017 Washington, and a payment processor
Puyallup

server, located outside the State of
Washington

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Section 1343.

Indictment / United States v. larmak - 16 UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

So Se SN WN WO FP WHY LPO —

NO wo NO NH NH NY NY NY NY FF HF KF FS KF Fe Se Oe ee
oOo nN HN WA FP WD NY KH DODO DO I DH A —F WW NHN KH OC

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 17 of 36

COUNT 16
(Conspiracy to Commit Computer Hacking)

21. The allegations set forth in Paragraphs 1 through 20 of this Indictment are
re-alleged and incorporated as if fully set forth herein.
1. OFFENSE

22. Beginning at a time unknown, but no later than September 2015, and
continuing through on or after December 12, 2019, at Seattle, within the Western District
of Washington, and elsewhere, the defendant, DENYS IARMAK, and others known and
unknown to the Grand Jury, did knowingly and willfully combine, conspire, confederate
and agree together to commit offenses against the United States, to wit:

a. to knowingly and with intent to defraud, access a protected computer
without authorization and exceed authorized access to a protected computer, and by
means of such conduct further the intended fraud and obtain anything of value exceeding
$5,000.00 in any 1-year period, in violation of Title 18, United States Code, Sections
1030(a)(4) and (c)(3)(A); and

b. to knowingly cause the transmission of a program, information,
code, and command, and as a result of such conduct, intentionally cause damage without
authorization to a protected computer, and cause loss to one or more persons during a 1-
year period aggregating at least $5,000.00 in value and damage affecting 10 or more
protected computers during a 1-year period, in violation of Title 18, United States Code,
Sections 1030(a)(5)(A) and (c)(4)(B)(i).

Il. OBJECTIVES OF THE CONSPIRACY

23. The objectives of the conspiracy included hacking into protected computer
networks using malware designed to provide the conspirators with unauthorized access
to, and control of, victim computer systems. The objectives of the conspiracy further
included conducting surveillance of victim computer networks and installing additional
malware on the victim computer networks for the purposes of establishing persistence,

and stealing payment card track data, financial information, and proprietary, private, and

Indictment / United States v. larmak - 17 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo oOo SIT DN OW BP WY NY

NO NO NHN NO HN NY YO NO NO ew mm wee
oOo nN HD OD BP WW NY K& OD OBO BH AT DB mH FBP WW NO = CO

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 18 of 36

non-public information, with the intention of using and selling such stolen items, either
directly or indirectly, for financial gain. The objectives of the conspiracy further
included installing malware that would integrate victim computers into a botnet that
allowed the conspiracy to control, alter, and damage compromised computers.
Ill. MANNER AND MEANS OF THE CONSPIRACY .

24. The manner and means used to accomplish the conspiracy are set forth in
Paragraph 15 of Count 1 of this Indictment.
IV. OVERT ACTS

25. In furtherance of the conspiracy, and to achieve the objects thereof, the
defendant, and others known and unknown to the Grand Jury, did commit and cause to be
committed, the following overt acts, among others, in the Western District of Washington
and elsewhere:

Representative Channels of Communication
Virtual Servers
a. As part of its command and control infrastructure, FIN7 used a
number of physical servers in different countries to host virtual communication servers.
In addition to other channels of communication, FIN7 members used virtual HipChat,
JIRA, and Jabber servers to collaborate and coordinate their attacks.
Hip Chat
i. FIN7 utilized a virtual HipChat Server for a variety of

purposes, including, but not limited to, interviewing prospective members, collaborating
on attacks against victim companies, and sharing malware and exfiltrated data. Among
other communications made in furtherance of the conspiracy:

1. In 2016, Fedir Hladyr created a private HipChat room
for communications with a leader of the conspiracy and subsequently uploaded data
stolen from victim companies.

2. On or about March 14, 2016, Fedir Hladyr uploaded an

archive to his private HipChat room with a leader of the conspiracy that contained

Indictment / United States v. larmak-18  - UNITED STATES ATTORNEY
‘ 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

So SAND On SP WD HO

mo NO NO HN NO NH PO NO NO | = Be Se Se Se Se
oN DN ON FP WD NY KF CO OO OS HD On F&F WH PO KK CO

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 19 of 36

numerous data files containing payment card numbers stolen from a victim company that
had publicly reported a security breach involving the loss of tens of thousands of payment
cards.

3. On or about February 1, 2016, a member of the
conspiracy uploaded a file named “track _dumper_micros” to a HipChat room. |

4. On or about February 6, 2016, in a HipChat room
titled “collection” that was accessed by Fedir Hladyr, and others, a FIN7 member
uploaded a file named “tracksDecodingPHP.” |

5. On or about March 7, 2017, a FIN7 member uploaded
files containing VBS script-based malware code into a HipChat room.

6. On or about April 8, 2016, Fedir Hladyr created a
HipChat room called “My. Files,” to which he had exclusive access, and to which he later
uploaded data for approximately 100 stolen payment cards and network maps of internal
network infrastructures.

7. On or about July 19, 2016, Fedir Hladyr posted in a
HipChat room, files related to a victim company, including multiple screenshots from one
or more compromised computers that showed, among other things, internal company
information and an administrator password.

8. On or about March 6, 2017, in a HipChat room, a
FIN7 member described FIN7’s misuse of Google services to harvest information from
victim computers, disseminate malware, and perform additional malicious activities.

JIRA
il. As explained in Paragraph 15.y, FIN7 used virtual JIRA

servers to coordinate their malicious activity and to exchange files. Among other
communications made in furtherance of the conspiracy:

1. On or about January 17, 2017, a FIN7 member created
an issue and uploaded PowerShell scripts design to capture and exfiltrate non-public

network information from victim computers.

Indictment / United States v. larmak - 19 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oOo Oo SN HN OH FP W NYS

DO NO NYO NO NO DN BD KD KD we mom om me ie
on HD OH BPW NY KF DOD OO CAN HD WH BP WD NO YH OC

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 20 of 36

2. On or about February 20, 2017, a FIN7 member
created an issue in which he outlined how to use Meterpreter to allow FIN7 to access and
control a victim computer.

3. On or about March 3, 2017, a FIN7 member created an
issue regarding a malicious PowerShell script designed to steal passwords from victim
companies while avoiding detection by anti-virus software. _ |

4. On or about March 3, 2017, DENYS IARMAK
updated a JIRA issue he had created for a specific victim company and uploaded data he
had stolen from that U.S. company.

Jabber
iii. | FIN7 maintained a virtual Jabber server through which
members could communicate privately. Among other Jabber communications made in
furtherance of the conspiracy:
OL On or about April 14, 2016, a FIN7 member informed
Andrii Kolpakov that Fedir Hladyr and another individual were the “main” directors of
the group.

2. On or about August 1, 2016, a FIN7 member directed
Dmytro Fedorov to target victim machines that ran MICROS point-of-sale software.

3. On or about December 7, 2016, a FIN7 member
directed another member of the conspiracy to develop the ability to misuse Google
services to launch malicious JavaScript scripts. |

4. On or about January 12, 2017, a FIN7 member
introduced himself to a new FIN7 recruit, explained how the member’s salary would be
paid, and indicated that Andrii Kolpakov would be his supervisor.

5. On or about March 2, 2017, a FIN7 member provided
technical guidance to Dmytro Fedorov regarding a botnet control panel and asked

Dmytro Fedorov to identify hackers who were under Dmytro Fedorov’s supervision.

Indictment / United States v. Iarmak - 20 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Co Oe NIN OH SP W NO &

DBO NO NH BD KY VN BP KN NO wR mm i ie eee
oOo nN HD On SP WH NYO K& CO BO FH AND HD OH FSF WD YN KH CO

 

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 21 of 36

6. On or about February 6 and 7, 2017, a FIN7 member
and Fedir Hladyr discussed one of the malware programs that FIN7 used to dump credit
cards from victims’ networks and saved the stolen credit card dumps into a particular file.

. 7. On or about April 28, 2017, DENYS IARMAK and
Dmytro Fedorov discussed the creation and use of phishing emails.

8. On or about May 31, 2017, a FIN7 member and Fedir
Hladyr discussed the possible detection of FIN7 malware installed on point-of-sale (POS)
terminals at a U.S.-based casual seafood restaurant chain.

9. On or about June 22, 2017, DENYS IARMAK
informed Dmytro Fedorov that one of FIN7’s malware tools had been “burned” because
it was detectable by antivirus software.

10. On July 24, 2017, DENYS IARMAK exchanged
stolen victim information with Fedir Hladyr.

| 11. Between on or about August 7, 2017 and August 29,
2017, a FIN7 member and Fedir Hladyr discussed compromising point-of-sale systems
and intrusions related to known U.S. victim companies, including a franchise
management company that operates servers for a nation-wide restaurant chain.

| 12. Onor about August 15, 2017, a FIN7 member and
Fedir Hladyr discussed the dissemination of phishing emails.

13. On or about October 19, 2017, Fedir Hladyr sent a
FIN7 member victim payment card information and the recipient confirmed that the
payment cards were valid.

14. Onor about October 26, 2017, DENYS IARMAK
provided Fedir Hladyr information about a computer belonging to a victim, a U.S.
restaurant chain that was breached by FIN7.

Email Communications
b. FIN7 members also communicated regularly by email. Among other

communications made in furtherance of the conspiracy:

Indictment / United States v. Iarmak - 21 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oO Oe HIT DH A BPW HO &

bo bo NO NO bo bdo i) we) Cen — — pod — —_ — — — —
oOo NN UN FP WH NHN FE DODO FNS DH FP WN & CS

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 22 of 36

i. On or about September 29, 2015, a FIN7 member sent an

email containing code for a VBS script.
| il. On or about May 25, 2016, a FIN7 member sent a phishing
email to another member of FIN7.

iii. On or about September 13, 2016, a FIN7 member sent an
email with an attachment containing a malicious PHP script to another FIN7 member.

iv. On or about November 1, 2016, a FIN7 member sent an email
with the text of a phishing email and an attached Microsoft Word document containing
malware.

V. On or about November 1, 2016, Fedir Hladyr sent an email to
a FIN7 member with access information for FIN7’s private J abber server.

vi. Onor about April 13, 2017, DENIS IARMAK sent another
FIN7 member an email related to his efforts to use commercial antivirus software to test
whether FIN7’s malware tools would be detected by the antivirus software.

vii. | On or about September 20, 2017, a FIN7 member emailed
malware to another member of the conspiracy that contained a malicious script designed
to take screenshots of victims’ computers.

Victim-1
c. The conspiracy compromised, illegally accessed, had unauthorized
communications with, and exfiltrated proprietary, private, and non-public victim data and
information from the computer systems of Victim-1, a hotel and casino in the Western
District of Washington. For instance,

1. On or about August 8, 2016, the conspiracy, directly and
through intermediaries, used the account just_etravel@yahoo.com to send a phishing
email, with the subject “order,” to an employee of Victim-1 located in Tacoma,
Washington, with an attached Microsoft Word document that contained malware. The
email contained materially false representations designed to induce the targeted employee

to open enable the malware, and compromise the computer system. .

Indictment / United States v. larmak - 22 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

So Oe ND MW BW NYO =

NY NO NO NY DN HN NO NRO mw ee ee ee ea ie
Oo sa NH OT SP WY NY KH CO CO CO DT DB A BB WO HBO BR OC

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 23 of 36

il. On or about August 8, 2016, the conspiracy, directly and
through intermediaries, used the account frankjohnson@revital-travel.com to send a
phishing email, with the subject “order,” to an employee of Victim-1 located in Tacoma,
Washington, with an attached Microsoft Word document that contained malware. The
email contained materially false representations designed to induce the targeted employee »
to enable the malware, and compromise the computer system.

iii. | Under the control of the conspiracy’s malware, a
compromised computer of Victim-1 communicated with a command and control server
located in a foreign country. For instance, from August 8, 2016, to August 9, 2016, and
from August 24, 2016 to August 31, 2016, a compromised Victim-1 computer logged
approximately 3,639 communications with various URLs all starting with “revital-
travel.com” at an IP address hosted in Russia.

| Victim-2
d. § The conspiracy compromised, illegally accessed, had unauthorized
communications with, and exfiltrated proprietary, private, and non-public victim data and
information from the computer systems of Victim-2, a corporation headquartered in
Seattle, Washington. For instance,

1. On or about February 21, 2017, the conspiracy, directly and
through intermediaries, used an account purporting to be filings@sec.gov (but that
actually was sent by secureserver.net) to send a phishing email to an employee of Victim-
2 located in Seattle, Washington, with an attached Microsoft Word document that
contained malware. The email falsely purported to relate to a corporate filing with the
SEC and contained materially false representations designed to induce the targeted
employee to open the file, enable the malware, and compromise the computer system.

il. From on or about February 21, 2017, to approximately
March 3, 2017, the conspiracy illegally accessed and had communications with the
computer systems of Victim-2 located in Seattle, Washington. For instance, between

about February 23, 2017, and February 24, 2017, the victim computer made outgoing

Indictment / United States v. larmak - 23 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

o Fe ND NH BP WY NOS

NN NO NO NO DO NO NY NO DR me me eee
oo ~~] nN nn Wo N — oS \O o ~) an ws > ww No — S

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 24 of 36

connections to and transferred internal data, without authorization, to an IP address
located in a foreign country.

iii. On or about February 24, 2017, a FIN7 member posted to a
JIRA “issue” created for Victim-2, a screenshot from the targeted employee's computer
at Victim-2, which showed, among other things, an internal Victim-2 webpage available
only to employees with a valid user account.

iv. Similarly, a FIN7 member posted to the Victim-2 JIRA
“issue” a text file containing the usernames and passwords of the targeted Victim-2
employee, including his/her personal email account, LinkedIn account, and personal
investment and financial institution accounts.

Victim-3
e. The conspiracy compromised, illegally accessed, had unauthorized
communications with, and exfiltrated proprietary, private, and non-public victim data and
information from the computer systems of Victim-3, a restaurant chain with thousands of
locations, including the State of Washington. From approximately March 24, 2017 to
April 18, 2017, the conspiracy accessed computer systems of Victim-3 and implanted
malware designed to harvest payment card data from cards used on point-of-sale devices
at restaurant locations nationwide, including approximately 33 locations within the
Western District of Washington.
| Victim-4
f. The conspiracy compromised, illegally accessed, had unauthorized
communications with, and exfiltrated proprietary, private, and non-public victim data and
information from the computer systems of one or more locations of Victim-4, a pizza
parlor chain with hundreds of locations, including in Washington. For instance,

i. On or about April 11, 2017, the conspiracy, directly and
through intermediaries, used the account oliver_palmer@yahoo.com, to send a phishing
email, with the subject “claim,” to an employee of a Victim-4 located in Renton,
Washington, with an attached Rich Text Format (.rtf) document that contained malware.

700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

Indictment / United States v. larmak - 24 UNITED STATES ATTORNEY
 

Oo 6 TD nA BP WW PO —

NO NO NO NO NO NO HN DN NYO Bee em ee
oO NO UN FP WN KH DO fF DQ DO DA BP WW NH KF OC

 

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 25 of 36

The email falsely purported to convey a customer complaint and contained additional
materially false representations designed to induce the targeted employee to enable the
malware, and compromise the computer system.

ii. On or about April 11, 2017, the conspiracy, directly and
through intermediaries, used the account oliver _ palmer@yahoo.com, to send a phishing
email, with the subject “claim,” to an employee of a Victim-4 located in Vancouver,
Washington, with an attached Rich Text Format (.rtf) document that contained malware.
The email falsely purported to convey a customer complaint and contained additional
materially false representations designed to induce the targeted employee to enable the
malware, and compromise the computer system. |

iii. | On or about May 25, 2017, the conspiracy, directly and ©
through intermediaries, used the account Adrian. 1987clark@yahoo.com, to send a
phishing email, with the subject “takeout order,” to an employee of a Victim-4 located in
or around Spokane, Washington, with an attached Rich Text Format (.rtf) document that
contained malware. The email falsely stated that the sender had a large takeout order and
contained additional materially false representations designed to induce the targeted
employee to enable the malware, and compromise the computer system.

Victim-6
g. The conspiracy compromised, illegally accessed, had unauthorized

communications with, and exfiltrated proprietary, private, and non-public victim data and
information from the computer systems of Victim-6, a restaurant chain with locations in
multiple states. For instance,

| i. On or about August 25, 2016, the conspiracy, directly and
through intermediaries, used the account revital.travel @yahoo.com to send a phishing
email to an employee of Victim-6, with an attached Microsoft Word document that
contained malware. The email contained materially false representations designed to
induce the targeted employee to enable the malware, and compromise the computer

system.

Indictment / United States v. Tarmak -25 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo S&F NIN WBN A BP W HN

NO NO BNO NO HN HD HN HN NOS ww we em poke
eo AN HD A FSP WY NYO K-K& CO OO Of ADT HDA NA BB WHO NHB KF OC

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 26 of 36

ii. On or about September 7, 2016, Fedir Hladyr created an
“issue” on the conspiracy’s private JIRA server specifically related to Victim-6, to which
Andrii Kolpakov subsequently uploaded comments and stolen information pertaining to
Victim-6’s network structure and administrative credentials.

iii. | On or about May 29, 2017, a FIN7 member and Fedir Hladyr
discussed an issue with FIN7 command and control servers associated with the
compromise of Victim-6.

Victim-7
h. The conspiracy compromised, illegally accessed, had unauthorized
communications with, and exfiltrated proprietary, private, and non-public victim data and
information from the computer systems of Victim-7, an automotive retail and repair chain
with hundreds of locations in multiple states, including Washington. For instance,

i. On or about January 18, 2017, a FIN7 member created an
“yssue” on the conspiracy’s private JIRA server specifically related to Victim-7, to which
that individual and Dmytro Fedorov subsequently posted results from several network
mapping tools used on Victim-7’s internal network.

ii. On or about January 20, 2017, a FIN7 member posted
exfiltrated data, including multiple usernames and passwords with the title “Server
Passwords,” to the Victim-7 JIRA “issue.”

iii. On or about January 23, and January 24, 2017, Dmytro
Fedorov posted information about Victim-7’s internal network and uploaded a file
containing multiple IP addresses and information about Victim-7’s servers to the Victim-
7 JIRA “issue.”

iv. On or about January 27, 2017, Dmytro Fedorov uploaded to
the Victim-7 JIRA “issue” a file containing over 1,000 usernames and passwords for
generic company accounts and employee accounts. The potentially compromised
accounts related to approximately 700 Victim-7 locations throughout the United States,

including approximately 12 locations located in the state of Washington.

Indictment / United States v. larmak - 26 UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

0 ON A A BW Ww

MW NM NY HN HN KN WN HP De Rw we eee
oOo aT NH HN FSP WO NYO K& CO DO FAN HD HA FP WY YN KF OS

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page.27 of 36

On or about February 9, 2017, a FIN7 member created an “issue” on the
conspiracy’s private JIRA server specifically related to Victim-7, which was assigned to
DENYS IARMAK. |

Victim-8

1. The conspiracy compromised, illegally accessed, had unauthorized
communications with, and exfiltrated proprietary, private, and non-public victim data and
information from the computer systems of Victim-8, a restaurant chain with hundreds of
locations in multiple states, including Washington. For instance,

i. On or about March 27, 2017, the conspiracy, directly and
through intermediaries, used the account ray.donovan84@yahoo.com, to send a phishing
email to a Victim-8 employee, with an attached Microsoft Word document that contained |
malware. The email falsely purported to convey a customer order and contained |
additional materially false representations designed to induce the targeted employee to
enable the malware, and compromise the computer system.

il. On or about March 29, 2017, a FIN7 member created an
“assue” on the conspiracy’s private JIRA server specifically related to Victim-8 and
posted results from several network mapping tools used on Victim-8’s internal network.

iii. | On or about March 31, 2017, a FIN7 member posted a link to
the point-of-sale software management solution used by Victim-8, and a username and
password to the Victim-8 JIRA “issue.” The software management tool allows a
company to manage point-of-sale systems at multiple locations. The FIN7 member also
uploaded several screenshots presumably from one or more victim computers at Victim-
8, which showed, among other things, the user logged into Victim-8’s account for the
software management tool. | | |

iv. Onor about April 6, 2017, a FIN7 member uploaded to the
Victim-8 JIRA “issue” a file containing hundreds of usernames and passwords for

approximately 798 Victim-8 locations, including 37 locations located in the State of

Indictment / United States v. larmak - 27 UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970.
 

So Se SI DH A FP WO PO &

NO dw NO KS KN DN KN KR DRO mw me week ee

 

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 28 of 36

Washington. The file included network information, telephone communications, and
locations of alarm panels within restaurants.

Vv. On or about April 7, 2017, a FIN7 member uploaded to the
Victim-8 JIRA “issue” a similar file containing numerous usernames and passwords for
Victim-8 locations. |

Vi. On or about May 5, 2017, a FIN7 member uploaded to the
Victim-8 JIRA “issue” a file containing file directories on a compromised computer.

vii. | On or about May 8, 2017, a FIN7 member uploaded to the
Victim-8 JIRA “issue” exfiltrated files related to a password management system from a
compromised computer, which contained the credentials, usernames, and passwords ofa
particular employee.

viii. On or about May 15, 2017, a FIN7 member uploaded to the
Victim-8 JIRA “issue” screenshots of a compromised computer that showed the
employee accessing Victim-8’s security infrastructure management software using that
same employee’s credentials.

Ix. On or about May 16, 2017, a member of the conspiracy and
Fedir Hladyr discussed through Jabber a particular server used in the intrusion of
Victim-8.

Victim-9
j. The conspiracy compromised, illegally accessed, had unauthorized

communications with, and exfiltrated proprietary, private, and non-public victim data and
information from the computer systems of one or more locations of Victim-9, a fast-food
restaurant chain with thousands of locations throughout the United States, including
Washington. For instance,

i. The conspiracy, directly and through intermediaries, sent
phishing emails with an attached file that contained malware to multiple Victim-9
locations. For instance, on or about April 7, 2017, the conspiracy used the account

oliver_palmer@yahoo.com to send a phishing email to a Victim-9 location in the State of

Indictment / United States v. larmak - 28 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

So Fe SID Wn BP WY NY

dD PO DO HN NO NO HO NO NO RB Rs Sem me ome
oN DN UO BR Wb - Oo (Oo OOO & Ww NO KF &

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 29 of 36

Oregon. The email contained materially false representations designed to induce the

targeted employee to open the file, enable the malware, and compromise the computer

| system.

il. On or about April 5, 2017, Dmytro Fedorov created an
“issue” on the conspiracy’s private JIRA server specifically related to Victim-9 to which
one or more FIN7 members subsequently posted usernames and passwords for Victim-9
locations, including a Victim-9 location in Vancouver, Washington.

| Victim-10
k. The conspiracy compromised, illegally accessed, had unauthorized

communications with, and exfiltrated proprietary, private, and non-public victim data and
information from the computer systems of one or more locations of Victim-10, a fast-
food restaurant chain with hundreds of locations in various states, including Washington.
For instance, |

i. On or about May 24, 2017, a FIN7 member created an “issue”
on the conspiracy’s private JIRA server specifically related to Victim-10, to which other
FIN7 members subsequently posted information relating to the intrusion of computer
systems and exfiltrated data, including files containing passwords and screenshots from
one or more compromised computers.

il. On or about June 12, 2017, the conspiracy, directly and
through intermediaries, used the account Adrian.1987 clark@yahoo.com, to send a
phishing email, with the subject “order.catering,” to an employee of a Victim-10 located
in lowa, with an attached Rich Text Format (.rtf) document that contained malware. The
email falsely stated that the sender had a catering order for the following day and
contained additional materially false representations designed to induce the employee to
enable the malware, and compromise the computer system.

iii. | From onor about June 12, 2017, to a date unknown, the
conspiracy illegally accessed and had communications with the computer systems of

Victim-10 located in Iowa. For instance, the conspiracy transferred, without

Indictment / United States v. larmak - 29 UNITED STATES ATTORNEY
. 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

NO NBO NO NO NO WN KH WN Rw wm mm me Re
oOo nN DN WA FP WH NY KH CO VO RPC TZ HDR A BP WO NO KH CO

CO YD A vA BB WW bw

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 30 of 36

authorization, proprietary, | private, and non-public victim data and information, including
usernames and passwords, to a JIRA server managed by FIN7, located in a foreign
country. |
iv. On or about June 13, 2017, , a FIN7 member created an

“qssue” on the conspiracy’s private JIRA server specifically related to Victim-10, which
was assigned to DENYS IARMAK.

. V. On or about June 14, 2017, a FIN7 member uploaded a
variety of information including recommendations for attack vectors FIN7 members
could use to access Victim-10’s internal network.

All in violation of Title 18, United States Code, Section 371.

COUNTS 17-19
(Accessing a Protected Computer in Furtherance of Fraud)

26. The allegations set forth in Paragraphs 1 through 25 of this Indictment are
re-alleged and incorporated as if fully set forth herein.

27. On or about the dates listed below, within the Western District of
Washington, and elsewhere, the defendant, DENYS IARMAK, and others known and
unknown to the Grand Jury, knowingly and with intent to defraud accessed a protected
computer without authorization and in excess of authorized access, and by means of such
conduct furthered the intended fraud and obtained something of value, specifically,
payment card data and proprietary and non-public information, whereby the object of the
fraud and the thing obtained consisted of more than the use of the computers and the

value of such use was more than $5,000 in a 1-year period, as listed below:

       

17 | August 8, 2016 through October 4,2016 | __Victim-1_

 

 

 

 

 

 

18 February 21, 2017 through March 3, 2017 Victim-2
19 March 24, 2017 through April 18, 2017 Victim-3

 

All in violation of Title 18, United States Code, Sections 1030(a)(4), 1030(b),
1030(c)(3)(A) and 2.

Indictment / United States v. larmak - 30 UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

—

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Co ON DW BW bw

 

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 31 of 36

COUNTS 20 - 22
(Intentional Damage to a Protected Computer)

28. The allegations set forth in Paragraphs 1 through 27 of this Indictment are
re-alleged and incorporated as if fully set forth herein.

29. On or about the dates listed below, within the Western District of
Washington, and elsewhere, the defendant, DENYS IARMAK, and others known and
unknown to the Grand Jury, knowingly caused the transmission of a program,
information, code, and command, and as a result of such conduct, intentionally caused
damage without authorization, to a protected computer, specifically, the protected
computer system of the victim listed below, and the offense caused (i) loss to one or more
persons during a 1-year period aggregating at least $5,000.00 in value and (ii) damage

affecting 10 or more protected computers during a 1-year period:

   

 

   

20 | August 8, 2016 through October 4, 2016 Victim-1

 

 

 

 

 

 

21 February 21, 2017 through March 3, 2017 Victim-2
22 March 24, 2017 through April 18, 2017 Victim-3

 

All in violation of Title 18, United States Code, Sections 1030(a)(5)(A), 1030(b),
1030(c)(4)(B), and 2.

COUNT 23
(Access Device Fraud)

30. The allegations set forth in Paragraphs 1 through 29 of this Indictment are
re-alleged and incorporated as if fully set forth herein.

31. Beginning at a time unknown, and continuing through on or after June 20, |
2018, within the Western District of Washington, and elsewhere, the defendant, DENYS
IARMAK, and others known and unknown to the Grand Jury, knowingly and with intent
to defraud, possessed fifteen or more counterfeit and unauthorized access devices,
namely, payment card data, account numbers, and other means of account access that can

be used, alone and in conjunction with another access device, to obtain money, goods,

Indictment / United States v. Iarmak - 31 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

So ee NHN A FP W NH

DO BO BR KO NO NO KN NO NO eR w—— ws eee
oo AND UO SP WD NY &K& FCO BO CB HT HD HH BP WH NH KH OC

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19. Page 32 of 36

services, and any other thing of value, and that can be used to initiate a transfer of funds;
said activity affecting interstate and foreign commerce

All in violation of Title 18, United States Code, Sections 1029(a)(3), 1029(b)(1),
1029(c)(1)(A), and 2.

- COUNT 24
(Aggravated Identity Theft)

32. The allegations set forth in Paragraphs 1 through 31 of this Indictment are
re-alleged and incorporated as if fully set forth herein.

33. Beginning at a time unknown, but no earlier than on or about February 21,
2017, and no later than March 3, 2017, and continuing through on or after November 21,
2017, at Seattle, within the Western District of Washington, and elsewhere, the
defendant, DENYS IARMAK, and others known and unknown to the Grand Jury, did
knowingly transfer, possess, and use, without lawful authority, a means of identification
of another person, to wit: the name, username, and password of a real person, J.Q., an
employee of Victim-2, during and in relation to a felony violation enumerated in 18
U.S.C. § 1028A(c), that is, conspiracy to commit wire and bank fraud, in violation of 18
U.S.C. § 1349, as charged in Count 1, and wire fraud, in violation of 18 U.S.C. § 1343, as
charged in Counts 5 and 6, knowing that the means of identification belonged to another
actual person.

All in violation of Title 18, United States Code, Sections 1028A(a) and 2.

COUNT 25
(Aggravated Identity Theft)
34. The allegations set forth in Paragraphs 1 through 33 of this Indictment are
re-alleged and incorporated as if fully set forth herein.
35. Beginning at a time unknown, but no later than on or about May 8, 2017,

and continuing through on or after November 21, 2017, within the Western District of

Indictment / United States v. Iarmak - 32 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

i) NO bo No NN bo bo No —_ — — — — — — — — —
eo AH A FSP WW NY K& DTD BO CO IT HD A B WHO PO KY OC

oOo Oo SND OH FP WY NY

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 33 of 36

Washington, and elsewhere, the defendant, DENYS IARMAK, and others known and
unknown to the Grand Jury, did knowingly transfer, possess, and use, without lawful
authority, a means of identification of another person, to wit: the name, employee
credentials, username, and password of a real person, N.M., an employee of Victim-8,
during and in relation to a felony violation enumerated in 18 U.S.C. § 1028A(c), that is,
conspiracy to commit wire and bank fraud, in violation of 18 U.S.C. § 1349, as charged
in Count 1, knowing that the means of identification belonged to another actual person.

All in violation of Title 18, United States Code, Sections 1028A(a) and 2.

COUNT 26 —
(Aggravated Identity Theft)

36. The allegations set forth in Paragraphs 1 through 35 of this Indictment are
re-alleged and incorporated as if fully set forth herein.

37. Beginning at a time unknown, but no later than on or about January 27,
2017, and continuing through on or after November 21, 2017, within the Western District
of Washington, and elsewhere, the defendant, DENYS IARMAK, and others known and
unknown to the Grand Jury, did knowingly transfer, possess, and use, without lawful
authority, a means of identification of another person, to wit: the name, username, and
password of real persons, B.C., C.H., E.L., J.M., A.P, R.O., T.T., and L.D., employees of
Victim-7, during and in relation to a felony violation enumerated in 18 U.S.C. |
§ 1028A(c), that is, conspiracy to commit wire and bank fraud, in violation of 18 U.S.C.
§ 1349, as charged in Count 1, knowing that the means of identification belonged to

‘|| another actual person.

All in violation of Title 18, United States Code, Sections 1028A(a) and 2.

Indictment / United States v. larmak - 33 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

So Oo ID OH SP WD WHO =

NO bo BNO NO KN DN KN RO NO om me
SoS IH WO FP WD NY KF DT OBO CH KD NW BP WW NH & |

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 34 of 36

FORFEITURE ALLEGATION

38. The allegations contained in Counts 1 through 15 of this Indictment are
hereby realleged and incorporated by reference for the purpose of alleging forfeitures
pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States
Code, Section 246 \(c). Upon conviction of any of the offenses charged in Counts 1
through 15, the defendant, DENYS IARMAK, shall forfeit to the United States any
property, real or personal, which constitutes or is derived from proceeds traceable to such
offenses, including but not limited to a judgment for a sum of money representing the
property described in this paragraph. |

39. The allegations contained in Counts 16 through 22 of this Indictment are
hereby realleged and incorporated by reference for the purpose of alleging forfeitures
pursuant to Title 18, United States Code, Sections 982(a)(2)(B) and 1030(i). Upon
conviction of any of the offenses charged in Counts 16 through 22, the defendant shall
forfeit to the United States any property constituting, or derived from, proceeds the
defendant obtained, directly or indirectly, as the result of such offenses, and shall also
forfeit the defendant’s interest in any personal property that was used or intended to be
used to commit or to facilitate the commission of such offenses, including but not limited
to a judgment for a sum of money representing the property described in this paragraph.

40. The allegations contained in Count 23 of this Indictment are hereby
realleged and incorporated by reference for the purpose of alleging forfeitures pursuant to
Title 18, United States Code, Sections 981(a)(1)(C) and 1029(c)(1)(C), and Title 28,
United States Code, Section 2461(c). Upon conviction of the offense charged in Count
23, the defendant shall forfeit to the United States any property, real or personal, which
constitutes or is derived from proceeds traceable to such offense, and shall also forfeit
any personal property used or intended to be used to commit such offense, including but
not limited to a judgment for a sum of money representing the property described in this

paragraph.

Indictment / United States v. larmak - 34 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

NO WO NO WN NO HN NY NO HY &- | FF Se Se SF Se ee Se ee
on ND OO FP WY NY KH CO OBO FH AT HDB A BW NH KY OC

oC Soe IN DB OH FF W HNO

 

 

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 35 of 36

(Substitute Assets)

41. Ifany of the property described above, as a result of any act or omission of

the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided
without difficulty,
/
//
//
//
//
//
Indictment / United States v. larmak - 35 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo © SI HD A SP WW NY

— a
—_= ©

13
14
15
16
17
18
19

23
24
25

26

27

28

Case 2:19-cr-00257-RSM Document5 Filed 12/12/19 Page 36 of 36

Code, Section 2461(c).

Cra

THS33. GORMAN
irst Assistant United States Attorney

CC ala

ANDREW C. FRIEDMAN
Assistant United States Attorney

Qe be

CIS FRANZE-NAKAMURA
As stant United States Attorney

 

 

 

 

Assistant United States Attorney

-

jo ae.
ANTHONY TEELUCKSINGH
TrialyAttorney

Computer Crime and Intellectual Property Section

 

Indictment / United States v. larmak - 36

A TRUE BILL:
DATED:

aay

(Signature of Foreperson redacted pursuant to
policy of the Judicial Conference)
FOREPERSON

(Acting Under Ammenty Conferred by 28 U.S.C. § 515)

the United States of America shall be entitled to forfeiture of substitute property pursuant
to Title 21, United States Code, Section 853(p), as incorporated by Title 28, United States

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
